Citation Nr: 1133833	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2009 rating decision of VA Regional Office (RO) in Waco, Texas that denied service connection for bilateral hearing loss disability and tinnitus.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


REMAND

The Veteran's separation documents reflect that he served in the Navy during WWII as a seaman aboard the USS AARON WARD that came under heavy artillery bombardment by the enemy in May 1945, including kamikaze barrage.  He asserts that he has bilateral hearing loss and tinnitus as the result of concentrated noise exposure from being a sight setter on the five-inch gun mount, bombs exploding around him and striking the ammunition storage areas close to him and explosions.  The Veteran asserts that hearing loss and tinnitus are related to the loud noises that he was exposed to in the military.

The Veteran was afforded a VA audiology examination for compensation purposes in August 2009.  An audiogram revealed hearing impairment diagnosed as sensorineural hearing loss, bilaterally.  Tinnitus was also diagnosed.  The record reflects, however, that despite having the claims folder for review, and reported history of noise exposure during and after service, the examiner opined that "I am unable to resolve the issues of hearing loss and tinnitus without resorting to speculation."  

In the July 2011 Informal Hearing Presentation, the Veteran's Representative stated that if the examiner could not provide an opinion without resorting to speculation, then rationale as to why a more definitive conclusion could not be reached should have been provided in accordance with Jones v. Shinseki, 23 Vet.App. 382 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled, and holding that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for the opinion or the basis must otherwise be apparent in the Board's review of the evidence).  The Representative asserts that the failure to do so, as well as not taking the Veteran's statements fully into account rendered the examination inadequate.  It was requested that the case be remanded for a new examination by a different examiner.  

The Board concurs and finds that the October 2009 audiology examination is inadequate for rating purposes, and agrees that another hearing evaluation is indicated.  VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, signs or symptoms might be associated with active service, and the record does not contain sufficient information to make a decision on a claim. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board thus finds that another VA audiology examination is warranted for a more definitive assessment of relationship to service, in order to render a more informed appellate decision. See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination, with an appropriate examiner who has not seen him previously.  All indicated tests and studies should be performed and findings should be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examination report should include a discussion of the Veteran's documented clinical history and assertions as to noise exposure during and after service.  The examiner must provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that any current hearing loss and tinnitus are due to noise exposure in service.  A complete rationale for the conclusions reached must be provided in the clinical report.

2.  After taking any further development deemed appropriate, re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


